Citation Nr: 9916501	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  94-04 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
cervical spine disability.  

2.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral spine disability. 

3.  Entitlement to a compensable evaluation for thoracic 
spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, her husband, and her daughter



ATTORNEY FOR THE BOARD

J. W. Loeb


REMAND

The veteran served on active duty from September 1977 to 
April 1992.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal of September 1992 and April 1993 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico, which 
assigned original ratings for the veteran's service-connected 
cervical, thoracic and lumbosacral spine disabilities.   In 
April 1996, the Board remanded the case to the RO for further 
development, to include obtaining VA examinations.  The case 
was returned to the Board in April 1999.

The Board notes that although the veteran has complained of 
functional impairment due to pain and on repeated use, the 
reports of the VA examinations performed pursuant to the 
Board's remand do not include an adequate assessment of 
functional impairment due to pain or of functional impairment 
on repeated use, as required by DeLuca v. Brown, 8 Vet.App. 
202 (1995).  Consequently, the Board agrees with the 
representative's contention in May 1999 that this case should 
be remanded to the RO for an evaluation in accordance with 
DeLuca.

Therefore, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to her pending claims.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file. 

2.  After the above has been completed, 
the veteran should be examined by a 
physician with appropriate expertise to 
determine the current severity of her 
service-connected cervical,  thoracic 
spine and lumbosacral spine disabilities.  
The claims files must be made available 
to the examiner for proper review of the 
medical record.  Any indicated tests or 
studies, including X-rays, should be 
conducted, and all findings should be 
reported in detail.  The examiner should 
describe all symptomatology specifically 
due to each of the veteran's service-
connected spine disabilities.  Tests of 
joint movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should be requested to identify any 
objective evidence of back pain.  The 
specific functional impairment due to 
pain should be identified.  To the extent 
possible the examiner should provide an 
assessment concerning the degree of 
severity of any pain present.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  The 
examiner should provide an opinion on the 
impact of the service-connected cervical, 
thoracic and lumbosacral spine 
disabilities on the veteran's ability to 
work.  The rationale for each opinion 
expressed should also be provided.

3.  Thereafter, the RO should review the 
claims files and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issues on 
appeal, to include consideration of 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, and 
4.45.

4.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
should provide the veteran and her 
representative with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide 






expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



